         Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 1 of 28




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION



WANDA GRIGSBY                                                                        PLAINTIFF

VS.                                    CASE NO. 4:19-CV-778 LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT,
A Public Body Corporate                                                             DEFENDANT

                 PLAINTIFF’S BRIEF IN SUPPORT IN OPPOSITION TO THE
                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                             Introduction

       This is a civil rights action brought pursuant to 42 U.S.C.S. § 2000e et seq. (Title VII of

the Civil Rights Act of 1964, as amended), 42 U.S.C.S. § 12101 (American with Disabilities Act),

in order to recover damages against the defendants for the unlawful discriminatory employment

practices that the plaintiff Wanda Grigsby has been subjected to, all on account of her sex,

disability, and in retaliation for having opposed discriminatory practices. The plaintiff also seeks

relief pursuant to 42 U.S.C.S. § 1983, in that the unlawful employment practices were committed

by the defendants while acting under color of law. This is also an action for declaratory judgment

pursuant to 28 U.S.C. § 2201 to declare the rights and other legal relations between the parties.

The plaintiff is also seeking equitable relief and injunctive relief as well.

                                         Statement of Facts

       Wanda Grigsby graduated from Hall High School in 1985. (See Deposition of Wanda

Grigsby attached herein as Plaintiff’s Exhibit “A”, p. 11). Ms. Grigsby then went to the

University of Arkansas at Little Rock, where she obtained her bachelor’s degree, and graduated in

1990. Ms. Grigsby also obtained her license through the Academy of Private Investigations and


                                                   1
         Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 2 of 28




Protection – Professional Inspection Services, which allows her to conduct private investigations.

Ms. Grigsby received this license in May 2002. (Grigsby’s depo. p. 13). Ms. Grigsby also

obtained a license from the Arkansas Department of Human Services, that allowed her to inspect

jails for the safety of juveniles. (Grigsby’s depo., p. 15).

       Ms. Grigsby was hired by the Pulaski County Special School District (PCSSD) in August

2012 as a security officer and was then promoted to the position of Safety and Security Training

Officer effective July 13, 2015. (Grigsby’s depo. p. 39) (See also Defendant’s Exhibit 2, Doc.

# 26-2). As the Safety & Security Training Officer, Ms. Grigsby was responsible for training

security officers. Ms. Grigsby was also responsible in providing training for the entire district on

issues such as active shooter, and conducted physical training for the officers. Ms. Grigsby also

conducted trainings and seminars on student safety. (Grigsby’s depo., p. 39). Also, as the Safety

& Security Training Officer, Ms. Grigsby supervised the security officers. (Grigsby’s depo., p.

40).

       In 2017, Ms. Grigsby suffered an on-the-injury when she was handling a physical therapy

dummy, that fell on her. (Grigsby’s depo., p. 18). Ms. Grigsby had the accident in May or June

2017, that required her to have surgery in November 2017. (Grigsby’s depo., p. 20).

       The Pulaski County Special School District went through budget cuts due to losing

desegregation funds. As a result of the budget cuts, Ms. Grigsby was demoted to the position of

Administrative Sergeant, which resulted in a pay cut in the amount of $20,000.00. Ms. Grigsby

was the only Safety & Security Training Officer for the district, which position was eliminated.

When the district cut the Safety & Security Training Officer’s position, Ms. Grigsby was offered

the Administrative Sergeant’s position, which was a newly created position, but at a pay of




                                                  2
           Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 3 of 28




$20,000.00 less than what she was making as the Safety & Security Training Officer. (Grigsby,

p. 41).

          In May 2017, Ms. Grigsby began to experience problems with her superior Bennie Bowers.

(Grigsby’s depo., p. 48). When Ms. Grigsby became the Administrative Sergeant, she answered

to Bennie Bowers, until his resignation. (Grigsby’s depo. p. 46). On April 3, 2018, Ms. Grigsby

filed a Charge of Discrimination with the Equal Employment Opportunity Commission (EEOC),

contending that Mr. Bowers had subjected her to sexual harassment. (Grigsby’s depo., p. 56).

The parties went to mediation with the EEOC, and they settled their differences. Ms. Grigsby

signed a settlement agreement on June 9, 2018. (Grigsby’s depo., p. 57).

          When Ms. Grigsby filed her charge of discrimination with the EEOC in April 2018, Mr.

Bowers was still employed by the district. (Grigsby’s depo., p. 58). Paul Brewer served as the

Chief Executive Officer, with responsibilities over personnel matters. Prior to filing her Charge

of Discrimination with the EEOC, the plaintiff had filed a grievance with Mr. Brewer. Mr. Brewer

advised Ms. Grigsby that she had to continue to work under the supervision of Mr. Bowers, and

had to continue to work in the same office with him. (Grigsby’s depo., p. 63-64). Due to the

allegations made by Ms. Grigsby, Mr. Bowers was forced to resign. (Grigsby’s depo., p. 38, 57).

          Once Mr. Bowers resigned his position as Director of Security, Paul Brewer tasked Ms.

Grigsby with the responsibility of overseeing the office. (Grigsby’s depo., p. 85). Ms. Johnson

was serving in the role of facilitator during July and August 2018. Paul Brewer had requested Ms.

Grigsby to serve in this capacity, as well as Curtis Johnson. (Grigsby’s depo., p. 49).     Paul

Brewer served as the Chief Executive Officer, while Curtis Johnson served as the Executive

Director of Operations. (See Defendant’s Exhibit 13, Doc. # 26-13). When Ms. Grigsby became

the Administrative Sergeant, there were no facilitator’s positions. Dave Thomas and Gerald Tatum



                                                3
         Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 4 of 28




served as captains, and Bennie Bowers served as the Director. When Mr. Bowers resigned, Paul

Brewer told Ms. Grigsby to handle the affairs of the office, serving in the role as a facilitator.

(Grigsby’s depo., p. 52).

       During the spring of 2018, the defendant decided to advertise two (2) facilitator’s position.

(See Plaintiff’s Exhibit “B” – Organization Chart). Ms. Grigsby applied for one of the

facilitator’s positions in May 2018. (Grigsby’s depo., p. 59). Ms. Grigsby was interviewed for

the facilitator’s position on August 16, 2018. (See Defendant’s Exhibit 17, Doc. #26-17, pp. 5-

8). However, prior to applying for the facilitator’s position, Paul Brewer had Ms. Grigsby acting

in the capacity as facilitator. (Grigsby’s depo., p. 49). Ms. Grigsby was in the role as facilitator

until August 30, 2018, when they announced that Dave Thomas was hired as the facilitator.

(Grigsby’s depo., p. 50).

       There were nine (9) candidates who were interviewed for the facilitator’s position. There

were three (3) females and six (6) males interviewed for the position. (See Defendant’s Exhibit

13). Ms. Grigsby made the third highest score. However, the scoring was based on subjective

criteria. The subjective criteria used to rate the candidates are as follows:

       a)      Ability to Implement Job Description;

       b)      Ability to work with People;

       c)      Personal Characteristics

         Rater                David Thomas            Wanda Grigsby
 Loria Bryant                      24                      23
 Robert Currillo                   22                      22
 Cynthia D’Abadie                  22                      21
 Curtis Johnson                    24                      18


Defendant’s Exhibit 17, Doc. # 26-17. See also Defendant’s Exhibit 13, Doc. # 26-13.



                                                  4
         Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 5 of 28




       Director Curtis Johnson awarded the lowest score to Ms. Grigsby between herself and Mr.

Thomas. Despite the fact that Mr. Johnson noted that Mr. Thomas “struggle[d] with Act 393,”

Johnson still awarded Mr. Thomas a perfect score of 24. (Defendant’s Exhibit 17, Doc. # 26-17,

p. 3). Ms. Bryant and Ms. D’Abadie were of the opinion that only one point separated Thomas

and Grigsby, with Currillo believing that both candidates were equal. Mr. Johnson rated Ms.

Grigsby six (6) points below that of Mr. Thomas, which raises a question of a possible bias against

Ms. Grigsby.

       When Ms. Grigsby was not selected for the facilitator’s position, she filed a second charge

of discrimination with the EEOC on December 20, 2018. (Grigsby’s depo., p. 59). Ms. Grigsby

contends that she was discriminated against based on her sex and in retaliation for having

complained about prior discriminatory treatment. (Grigsby’s depo., p. 60).

       Dave Thomas was a personal friend of Bennie Bowers. As part of the EEOC mediation

process, Mr. Bowers was forced to resign. Although Ms. Grigsby felt better about Bowers’ leaving,

she did feel uncomfortable about having to work under Bowers’ buddy – Dave Thomas.

(Grigsby’s depo., p. 38). Shortly after becoming the Safety and Security Facilitator, Mr. Thomas

issued a letter of warning to Ms. Grigsby about the difficulty that she was having in typing

information for employee background checks with the Arkansas State Police. When Ms. Grigsby

reminded Mr. Thomas that the information could be handwritten by the employees filling out the

form, he yelled at her. Mr. Thomas issued Ms. Grigsby a letter of warning on September 5, 2018.

(Grigsby’s depo., p. 76). Due to the condition of Ms. Grigsby’s arm, it will swell up, and she

could not use it sometimes. (Grigsby’s depo., p. 69).       Mr. Thomas would constantly make

statements about Ms. Grigsby’s arm, and would constantly tell her that he did not know why she

was there, implying that she needed to quit and go home. (Grigsby’s depo., p. 71). Also, Mr.



                                                5
          Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 6 of 28




Thomas started monitoring Ms. Grigsby’s activities, which culminated with a counseling on

January 23, 2019. (See Plaintiff’s Exhibit “C”). On February 27, 2019, Mr. Bowers gave Ms.

Grigsby a performance appraisal, with areas for growth noted. Ms. Grigsby refused to sign this

performance evaluation. (See Plaintiff’s Exhibit “D-1” and “D-2”).

         On or about March 8, 2019, Ms. Grigsby was asked to go to Sylvan Hills Middle School,

because there were issues of bullying occurring at the school. Ms. Grigsby was requested to

provide training for the students. While Ms. Grigsby was at the school, she was attacked by a

parent, which caused her to re-injure her arm and shoulder. (Grigsby’s depo., pp. 66-68). Prior

to Ms. Grigsby’s second injury, she was on light duty status. (Grigsby’s depo., p. 72). After Mr.

Grigsby was injured the second time on March 8, 2019, she never returned to work. (Grigsby’s

depo., p. 73). Ms. Grigsby resigned on January 15, 2020. (Grigsby’s depo., p. 23).

                                         Statement of Law

         A.     Summary Judgment Standard

         Pursuant to Rule 56 of the Federal Rules of Civil (FRCP), a movant is entitled to an order

granting summary judgment when there is no genuine issue as to any material fact.

    Summary judgment can properly be entered when there are no genuine material facts that
    can be resolved by a finder of fact; that is, there are no facts which could reasonably be
    resolved in favor of either party. The court must determine ‘whether the evidence
    presents a sufficient disagreement to require submission to a jury or whether it is so one-
    sided that one party prevail as a matter of law.’

Twin City Bank, et al. v. Verex Assurance, Inc., 733 F.Supp. 67 (E.D.Ark. 1990), citing, Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 2512, 91 L.Ed.2d 202 (1986). “On summary

judgment the plaintiff need only present sufficient evidence to raise genuine doubt as to the

legitimacy of the defendant’s motives.” Peterson v. Scott County, 406 F.3d 515, 522 (8th Cir.

2005).


                                                 6
         Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 7 of 28




       “Summary judgment should be ‘cautiously invoked’ so that no person will be improperly

deprived of his Seventh Amendment right to a jury trial where there is no genuine issue as to any

material fact.” Robertson v. White, 635 F.Supp. 851, 870 (W.D. Ark. 1986). The Eighth Circuit

has also held that “a judge does not sit as a trier of fact when deciding a motion for summary

judgment even if the case is scheduled to be heard without a jury.” Medical Institute of Minnesota

v. Nalts, 817 F.2d 1310 (8th Cir. 1987).

       The moving party has the burden of demonstrating that there is no genuine issue as to any

material fact, and any doubt should be resolved in favor of the party resisting the motion. Ozark

v. Milling Co., Inc. v. Allied Mills, Inc., 480 F.2d 1014 (8th Cir. 1973); see also, Tolan v. Cotton,

572 U.S. ___, 134 S.Ct. 1861, 1866, 188 L.Ed.2d 895 (2014); Adickes v. S. H. Kress & Co., 398

U.S. 144, 157 (1970). The courts have held that since summary judgment is such an extreme

remedy, a motion for summary judgment should be granted “only if no genuine issue exists as to

any material fact.” Haas v. Weiner, 765 F.2d 123 (8th Cir. 1985). “In deciding whether to grant a

motion for summary judgment, the district court must view the evidence in favor of the party

opposing the motion and give him the benefit of all reasonable inferences.” Green v. St. Louis

Housing Authority, 911 F.2d 65, 68 (8th Cir. 1990); Kegal v. Runnels, 793 F.2d 924, 926 (8th Cir.

1986); Johnson v. Minnesota Historical Society, 931 F.2d 1239, 1244 (8th Cir. 1991); Canada v.

Union Electric Company, 135 F.3d 1211, 1212 (8th Cir. 1997). Affidavits are not necessary to

oppose a motion for summary judgment. See Adams d/b/a D. L. Adams Motors v. Hudspeth

Motors, Inc., 587 S.W.2d 227 72 (Ark.App. 1979).

    Fed.R.Civ.P. 56(c) provides that summary judgment shall be entered if the ‘pleadings,
    depositions answers to interrogatories, and admissions on file together with the affidavits,
    if any, show that there is not a genuine issue as to any material fact and that the moving
    party is entitled to a judgment as a matter of law.’

Green v. St. Louis Housing Authority, 911 F.2d 65, 68 (8th Cir. 1990) (emphasis added).

                                                 7
         Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 8 of 28




       “Summary judgment should be sparingly used and then only in those rare instances where

there is no dispute of fact and where there exists only one conclusion. All the evidence must point

one way and be susceptible of no reasonable inference sustaining the position of the non-moving

party.” Holly v. Sanyo Mfg. Inc., 771 F.2d 1161, 1164 (8th Cir. 1985).

       The Courts have also held that “[s]ummary judgment should seldom be granted in

discrimination cases.” Bassett v. City of Minneapolis, 211 F.2d 1097, 1099 (8th Cir. 2000), citing

Smith v. St. Louis University, 109 F.2d 1261, 1264 (8th Cir. 1997) (Arnold, R., C.J., Beam & Alsop,

JJ.); Keathley v. Ameritech Corp., 187 F.3d 915, 919 (8th Cir. 1999) (Bowman, Heaney &

Longstaff, JJ.); Lynn v. Deaconess Med. Center West Campus, 160 F.3d 484, 486 (8th Cir. 1998)

(Arnold, R., Beam & Arnold, M., JJ.); Helfer v. United Parcel Serv., Inc., 115 F.3d 613, 615 (8th

Cir. 1997) (Loken, Arnold, M. & Gunn, JJ.); Bialas v. Greyhound Lines, Inc. 59 F.3d 759, 762 (8th

Cir. 1995)(Beam, Gipson & Murphy, JJ.0; Oldham v. West, 47 F.3d 985, 988 (8th Cir. 1995)

(Hanson, Gibson, F. & Will, JJ.); Weissman v. Congregation Shaare Emeth, 38 F.3d 1038, 1045

(8th Cir. 1994), (McMillian, Bright & Loken, JJ); Crawford v. Runyon, 37 F.3d 1338, 1341 (8th

Cir. 1994)(Arnold, R., C. J. Wollman & Beam, JJ.); Johnson v. Minnesota Historical Society, 931

F.2d 1239, 1244 (8th Cir. 1991) (McMillian, Fagg & Strom, JJ.); Hillebrand v. M-Tran Industries,

Inc., 827 F.2d 363, 364 (8th Cir. 1987)(Lay, C. J. Heaney & Larson, JJ.). “Summary judgment

should seldom be granted in employment discrimination cases because intent is often the central

issues and claims are often based on inference.” Peterson v. Scott County, 406 F.3d 515, 520 (8th

Cir. 2005).

      The Eighth Circuit cautioned against using summary judgment in discrimination cases.

“Notably, we have repeatedly emphasized that ‘summary judgment should be used sparingly in

the context of employment discrimination and/or retaliation cases where direct evidence of intent



                                                8
              Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 9 of 28




is often difficult or impossible to obtain.’” Torgerson v. City of Rochester, 605 F.3d 584, 593 (8th

Cir. 2010), quoting, Wallace v. DTG Operations, Inc., 442 F.3d 1112, 11117 (8th Cir. 2006); see

also, Peterson v. Scott County, 406 F.3d 515, 520 (8th Cir. 2005)1. We have also cautioned that

summary judgment should not be granted in ‘close’ cases. ‘[T]he need to resolve factual issues in

close cases is the very reason we have juries.’ Torgerson, 605 F.3d at 594, citing, First National of

Omaha v. Three Dimension Systems Products, Inc., 289 F.3d 542, 545 (8th Cir. 2002); see also,

Keho v. Anheuser-Busch, Inc., 995 F.2d 117, 120 (8th Cir. 1993).

       [t]he court must draw all reasonable inferences in favor of the nonmoving party, and
       it may not make credibility determinations or weigh the evidence. Lytle v. Household
       Mfg., Inc., 494 U.S. 545, 554-555 (1990); Liberty v. Lobby, Inc., supra., at 254;
       Continental Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 696, n. 6
       (1962). ‘Credibility determinations, the weighing of the evidence, and all the drawing
       of legitimate inferences from the facts are jury functions, not those of a judge.’ Liberty
       Lobby, supra, at 255. Thus, although the court should review the record as a whole, it
       must disregard all evidence favorable to the moving party that the jury is not required
       to believe. See Wright & Miller 299. That is, the court should give credence to the
       evidence favoring the nonmovant as well as that ‘evidence supporting the moving
       party that is uncontradicted and unimpeached, at least to the extent that evidence
       comes from disinterested witnesses.’

Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105

(2000).

       Summary judgment is warranted when there remain no genuine issues of material fact
       and the movant is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c). We
       review de novo the summary judgment record in light most favorable to Bell to
       determine whether or not a reasonable person could make inferences supporting
       plaintiff’s claims. See Benson v. Northwest Airlines, Inc., 62 F.3d 1108, 1111 (8th Cir.
       1995). But neither the district court’s function nor ours is to weigh evidence in the

          1
           Undersigned counsel recognizes that the Eighth Circuit, in a deeply divided opinion (6-5), indicated that
“[b]ecause summary judgment is not disfavored and is designed for ‘every action,’ panel statements to the contrary
are unauthorized and should not be followed.” Torgerson, et al. v. City of Rochester, Eighth Circuit Court of Appeals,
No. 09-1131 (June 1, 2011) (en banc) (emphasis added). It is really not clear whether the Eighth Circuit reversed all
of those opinions, or just criticized them. Nevertheless, the practical effect of the “seldom be granted” language as
espoused by the Eighth Circuit in Bassett, supra., and its progeny, in recent times has had no serious application, to
benefit civil rights litigants. See Clermont and Swab, Employment Discrimination Plaintiffs In Federal Court: From
Bad to Worse?, 3 Harv. L. & Pol’y Rev. 1 (Winter 2009).

                                                          9
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 10 of 28




      summary judgment record to determine the truth of any factual issue; we merely
      determine whether there is evidence creating a genuine issue for trial. Anderson v.
      Liberty Lobby, Inc., 477 U. S. 242, 249-51 (1986). Because employment
      discrimination cases frequently turn on inferences rather than direct evidence, the court
      must be particularly deferential to the party opposing summary judgment.

DeAudra Bell v. Conopco, Inc., 186 F.3d 1099, 1101 (8th Cir. 1999) (emphasis added), citing Snow

v. Ridgeview Medical Center, 128 F.3d 1201, 1205 (8th Cir. 1997).

       At the summary judgment stage, “[t]he controlling issue ordinarily is whether or not there

exists a genuine issue of fact regarding any discriminatory motive.” Strate v. Midwest Bankcenter,

Inc.,398 F.3d 1011, 1017-1018 (8th Cir. 2005). The Eighth Circuit further stated that, “[w]e have

long recognized that a genuine issue of fact regarding unlawful employment discrimination may

exist notwithstanding the plaintiff’s inability to directly disprove the defendant’s proffered reason

for the adverse employment action.” Strate, 398 F.3d at 1017, citing O’Bryan v. KTIV Television,

64 F.3d 1188, 1192 (8th Cir. 1995).

      [A] plaintiff bringing an employment discrimination claim may succeed in resisting a
      motion for summary judgment where the evidence, direct or circumstantial, establishes
      a genuine issue of fact regarding an unlawful motivation for the adverse employment
      action (i.e., a motivation based upon a protected characteristics), even though the
      plaintiff may not be able to create genuine doubt to the truthfulness of a different, yet
      lawful, motivation.

Strate, supra.
       B.        42 U.S.C. § 1983
       In that the defendant the Pulaski County Special School District is a Body Politic, created

by the State of Arkansas, the plaintiff brings this cause of action pursuant to 42 U.S.C.S. § 1983,

contending that she was deprived of her federally protected rights, by persons acting under color

of law. The language of 42 U.S.C.S. § 1983 reads as follows:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory, subjects, or causes to be subjected, any citizen of
       the United States or other person within the jurisdiction thereof to the deprivation

                                                 10
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 11 of 28




       of any rights, privileges, or immunities secured by the Constitution and laws, shall
       be liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress.

       It is well established that 42 U.S.C.S. § 1983 is an enforcement for violations of a citizen’s

individual rights as guaranteed by the Fourteenth Amendment of the United States Constitution.

A bill introduced in the House of Representatives on March 28m 1871 as H.R. 320 (which is

codified as 42 U.S.C.S. § 1983), known as the Civil Rights Act of 1871, was introduced as “a bill

‘to enforce the provisions of the fourteenth amendment to the Constitution of the United States,

and for other purposes.’” Monell v. Department of Social Services of City of New York, 436 U.S.

658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). “The history of the Act (Civil Rights Act of 1871) is

replete with statements indicating that Congress thought it was creating a remedy as broad as the

protection that the Fourteenth Amendment affords the individual.” Lugar v. Edmondson Oil Co.,

457 U.S. 922, 935 (1982).

       “Title 42 U.S.C. § 1983 provides a remedy for deprivations of rights secured by the

Constitution and laws of the United States when that deprivation takes place ‘under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory . . . .’” Lugar v.

Edmondson Oil Co., 457 U.S. 922 (1982). The Court went on to note that “it is clear that in a §

1983 action brought against a state official, the statutory requirement of action ‘state action’

requirement of the Fourteenth Amendment are identical.” 457 U.S. at 929. The key language in

§ 1983 for the case at bar is “custom or usage.”

       [T]he touchstone of the § 1983 action against a government body is an allegation
       that official policy is responsible for a deprivation of rights protected by the
       Constitution, local governments, like every other § 1983 ‘person,’ by the very terms
       of the statute, may be sued for constitutional deprivations visited pursuant to
       government ‘custom’ even though such a custom has not received formal approval
       through the body’s official decision-making channels.



                                                   11
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 12 of 28




Monell v. Department of Social Services of City of New York, 436 U.S. 658, 98 S.Ct. 2018, 56

L.Ed.2d 611 (1978).

       In another United States Supreme Court decision, the Court recognized that the official

policy need not be a written policy, the Court held, “[a]lthough not authorized by written law, such

practices of state officials could well be so permanent and well settled as to constitute a custom or

usage’ with the force of law.” Adickes v. S. H. Kress and Company, 398 U.S. 144, 90 S.Ct. 1598,

1613-1614 (1970). The Court cited a decision by Justice Frankfurther, who wrote:

       [I]t would be a narrow conception of jurisprudence to confine the notion of laws to
       what is found written on the statute books, and to disregard the gloss which life has
       written upon it. Settle state practice . . . can establish what is state law. The equal
       protection clause did not write an empty formalism into the Constitution. Deeply
       embedded traditional ways of carrying out state policy, such as those of which
       petitioner complains, are often tougher than the dead words in the written text. 90
       S.Ct. at 1614, citing Nashville, C. & St. Louis Rail Company v. Browning, 310
       U.S. 362, 60 S.Ct. 968, 84 L.Ed.2d 1254 (1940).
The Fourteenth Amendment to the United States Constitution made the bill of rights applicable to

state action. Basically, States are prohibited from abridging the privileges or immunities of its

individual citizens. In dealing with the issue of what are privileges and immunities of individual

citizens, the United States Supreme Court cited an opinion by Mr. Justice Washington of the

Circuit Court for the District of Pennsylvania enunciated in the case of Corfield v. Coryell. Mr.

Justice Washington noted that the privileges and immunities of citizens are fundamental rights.

Justice Washington wrote that “’[w]hat these fundamental principles are, it would be more tedious

that difficult to enumerate. They may all, however, be comprehended under the following general

heads: protection by the government, with the right to acquire and possess property of every kind,

and to pursue and obtain happiness and safety, subject, nevertheless, to such restraints as the

government may prescribe for the general good of the whole.’” Slaughter-House Cases, 16 Wall.




                                                 12
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 13 of 28




36, 21 L.Ed. 394 (1873). Also, the Fourteenth Amendment guarantees citizens of the United States

equal protection of the laws.

       In the case at bar, the plaintiff contends that she was discriminated against based on her

sex, and further subjected to retaliation, when she was not selected for the facilitator’s position in

August 2018. The defendant Pulaski County Special School District (PCSSD), is a state actor,

and it has deprived the plaintiff of her federally protected rights of not being subjected to

discrimination based on sex and retaliation.

       C.      Title VII of the Civil Rights Act

       The Civil Rights Act of 1964 (as amended), which is codified at 42 U.S.C.S. § 2000e−2,

makes it unlawful to discriminate against a person in the employment context. The law states:

       It shall be an unlawful employment practice for an employer‒


       (1) to fail or refuse to hire or to discharge any individual, or otherwise to
       discriminate against any individual with respect to his compensation, terms,
       conditions, or privileges of employment, because of such individual’s race, color,
       religion, sex, or national origin; (2) to limit, segregate, or classify his employees or
       applicants for employment in any way which would deprive or tend to deprive any
       individual of employment opportunities or otherwise adversely affect his status as
       an employee, because of such individual’s race, color, religion, sex, or national
       status.


       “The language to Title VII makes plain the purpose of Congress to assure equality of

employment opportunities and to eliminate those discriminatory practices and devices which have

fostered racially stratified job environments to the disadvantage of minority citizens.” McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668, 676 (1973), citing, Griggs

v. Duke Power Co., 401 U.S. 424, 429, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971); Castro v. Beecher,

459 F.2d 725 (1st Cir. 1972); Chance v. Board of Examiners, 458 F.2d 1167 (2nd Cir. 1972);

Quarles v. Phillip Morris, Inc., 279 F.Supp. 505 (E.D. Va. 1968).


                                                   13
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 14 of 28




       Prima Facie Case

       The plaintiff in a Title VII case has the initial burden of establishing a prima facie case of

racial discrimination. “The plaintiff must prove by a preponderance of the evidence that she

applied for an available position for which she was qualified, but was rejected under circumstances

which give rise to an inference of unlawful discrimination.” Texas Department of Community

Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207, 215 (1981). A prima facie

case of racial discrimination is demonstrated if the plaintiffs show the following:

       (i)     that they belong to a racial minority;

       (ii)    that they applied and were qualified for a job which the employer was seeking

               applicants;

       (iii)   that, despite their qualifications, they were rejected; and

       (iv)    that, after their rejection, the positions remained opened and the employer

               continued to seek applicants from persons of complainant’s qualifications.

McDonnell Douglas Corp. v. Green, 36 L.Ed.2d at 677.

“The threshold of proof necessary to make a prima facie case is minimal . . . .” Johnson v. Arkansas

State Police, 10 F.3d 547 (8th Cir. 1993), citing Saint Mary’s Honor Center v. Hicks, 509 U.S. 502,

113 S.Ct. 2742, 125 L.Ed.2d 407 (1993).

      The McDonnell Douglas‒Burdine burden-shifting framework was created because
      only rarely will a plaintiff have direct evidence of discrimination. Gone are the days
      (if, indeed, they ever existed) when an employer would admit to firing an employee
      because she is a woman, over forty years of age, disable or a member of certain race
      or religion. To allow those genuinely victimized by discrimination a fair opportunity
      to prevail, courts will presume that, once the plaintiff has shown the above elements,
      unlawful discrimination was the most likely reason for the adverse personnel action.
      The elements of that prima facie case, however, must not be applied woodenly, but
      must rather be tailored flexibly to fit the circumstances of each type of illegal
      discrimination.


                                                 14
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 15 of 28




Geraci v. Moody‒Tottrup, International, Inc., 82 F.3d 578, 581 (3rd Cir. 1996), citing McDonnell


Douglas, 411 U.S. at 802, n. 13, 93 S.Ct. at 1824 n. 13; Torres v. Casio, Inc., 42 F.3d 825, 830 (3rd

Cir. 1994).

       “The threshold of proof necessary to make a prima facie case is minimal . . .” Johnson v.

Arkansas State Police, 10 F.3d 547 (8th Cir. 1993), citing Saint Mary’s Honor Center v. Hicks, 509

U. S. ____, 125 L.Ed.2d 407, 113 S.Ct. ___ (1993).

      In the promotion context, Favors can establish a prima facie case of prohibited racial
      discrimination by showing (1) she belongs to a racial minority, (2) she applied and
      was qualified for a job for which GSA was seeking applicants, (3) despite her
      qualifications, she was rejected, and (4) after her rejection, GSA filled or sought to fill
      the position with persons of Favor’s qualifications.

Favors v. Fisher, 13 F.3d 1235, 1237 (8th Cir. 1994).

       Facilitator’s Position

       The plaintiff contends that she was discriminated against based on her sex when she was

not selected for the facilitator’s position on August 30, 2018. Despite the fact that Ms. Grigsby

had served in the facilitator’s role prior to Dave Thomas being awarded the position, and despite

the fact that she had more experience than Mr. Thomas, the defendant decided to select the lesser

qualified candidate. The defendant also based their selection on subjective type interview criteria,

such as “ability to work with people,” “ability to implement job description” and “personal

characteristics.” In looking at the scoring, it was apparent that Mr. Johnson preferred Dave

Thomas over Wanda Grigsby.

       Director Curtis Johnson awarded the lowest score to Ms. Grigsby between herself and Mr.

Thomas. Despite the fact that Mr. Johnson noted that Mr. Thomas “struggle[d] with Act 393,”

Johnson still awarded Mr. Thomas a perfect score of 24. (Defendant’s Exhibit 17, Doc. # 26-17,

p. 3). Ms. Bryant and Ms. D’Abadie were of the opinion that only one point separated Thomas

                                                  15
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 16 of 28




and Grigsby, with Currillo believing that both candidates were equal. Mr. Johnson rated Ms.

Grigsby six (6) points below that of Mr. Thomas, which raises a question of a possible bias against

Ms. Grigsby. As a negative, Mr. Johnson noted Ms. Grigsby was nervous throughout the entire

interview; however, none of the other raters indicated this. As a positive, Mr. Johnson did mention

the fact that Ms. Grigsby took over the leadership of the security department when Mr. Bowers

left. (Defendant’s Exhibit 17, Doc. # 26-17, p. 8). Ms. Grigsby stated that she believed her

interview went well, with the exception of messing up on one question. (Grigsby’s depo., pp. 85-

88). Again, the only thing that Mr. Johnson noted abut Mr. Thomas was the fact that he struggled

with Act 393, which is a negative, but still awarded him a perfect score of 24. When Ms. Grigsby

wanted to hire a female employee, who met all of the qualifications to become a security officer,

Mr. Johnson vetoed Ms. Grigsby’s decision, telling her that this female employee was not a “good

fit.” (Grigsby’s depo., pp. 76-79, 94-95).

       “The Courts have held that due to past discriminatory practices, ‘heighten scrutiny’ is

required when looking at the employment decision, especially when that decision was “subjective”

and was made by members outside the protected group.” Thurman v. Yellow Freight Systems,

Inc., 90 F.3d 1160, 1167 (6th Cir. 1996); Bruhwiler v. University of Tennessee, 859 F.2d 419, 421

(6th Cir. 1988); Chang v. University of Rhode Island, 606 F.Supp. 1161, 1183-84 (D.R.I. 1985).

“When combined with other evidence of discrimination, the subjectivity of the employer’s

articulated reasons can support a finding that the employer’s reasons were pretext for unlawful

discrimination.” Coble v. Hot Springs School District No. 6, 682 F.2d 721, 726-727 (8th Cir.

1982). “An employer’s reliance on such subjective factors are to be ‘closely scrutinized for

discriminatory abuse.’” O’Conner v. Peru State College, 781 F.2d 632, 637-38 (8th Cir. 1986); see

also, Twiggs v. Selig, 679 F.3d 990, 994 (8th Cir. 2012).



                                                16
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 17 of 28




       “A plaintiff may demonstrate pretext by showing that a discriminatory motive more than

likely motivated the employer, or that the employer’s explanation is unworthy of credence.”

Harrington v. Harris, 108 F.3d 598, 606 (5th Cir. 1997), citing Amburgey v. Cohart Refractories

Corp., Inc., 936 F.2d 805, 813 (5ht Cir. 1991). “Disparate treatment arises when an employer

simply treats some people less favorably than others because of their race, color, religion, sex, or

national origin. . . .” Bonilla v. Oakland Scavenger Co., 31 FEP 50, 53 (9th Cir. 1983), quoting,

International Brotherhood of Teamsters v. United States, 431 U.S. 324, 335-36 n. 15, 14 FEP Cases

1514 (1977).

       In a race discrimination case, a plaintiff may survive a defendant’s motion for
       summary judgment in one of two ways. The plaintiff may present admissible
       evidence directly indicating unlawful discrimination, that is, evidence showing a
       specific link between the alleged discriminatory animus and the challenged
       decision, sufficient to support a finding by a reasonable fact finder that an
       illegitimate criterion actually motivated the adverse employment action. Russell v.
       City of Kan. City, Mo., 414 F.3d 863, 866 (8th Cir. 2005). Alternatively, if the
       plaintiff lacks such evidence of discrimination, she may survive the defendant’s
       motion for summary judgment by creating an inference of unlawful discrimination
       under the burden-shifting framework established in McDonnell Douglas Corp. v.
       Green, 411 U.S. 792, 802-04, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).

Fields v. Shelter Mutual Insurance Co., 520 F.3d 859, 863-864 (8th Cir. 2008).

“We believe it is common business practice to pick the best qualified candidate for promotion.

When that is not done, a reasonable inference arises that the employment decision was based on

something other than the relative qualifications of the applicants.” McCullough v. Real Foods,

Inc., 140 F.3d 1123, 1128 (8th Cir. 1998).

       Ms. Grigsby has presented sufficient evidence that could allow a reasonable fact-finder to

conclude that she was the victim of discrimination based on her sex, when she was not selected for

the facilitator’s position. Ms. Grigsby has previously served in that role, when Mr. Bowers

resigned. Ms. Bowers had extensive work experience, conducting training for the district,



                                                17
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 18 of 28




supervising employees, and had more years’ experience than Mr. Thomas. Despite Ms. Grigsby’s

preeminent qualifications, the defendant decided to select a lesser qualified male candidate.

       D. Americans with Disabilities Act

       The plaintiff contends that the defendant violated the Americans with Disabilities Act (42

U.S.C.S. ' 12101, et seq.), when they failed to promote her to the position as facilitator and refused

to allow her a reasonable accommodation. Furthermore, the defendant refused to engage in the

interactive process with the plaintiff, once she requested a reasonable accommodation.

       The ADA prohibits employers from discriminating >against a qualified individual
       with a disability because of the disability of such individual.= 42 U.S.C. ' 12112(a).
       To establish a claim under the ADA, a plaintiff must show >that he has a disability
       as defined in 42 U.S.C. ' 12102(2); that he is qualified to perform the essential
       functions of the job, with or without reasonable accommodations; and that he has
       suffered adverse employment action because of his disability.= Benson v. Northwest
       Airlines, Inc., 62 F.3d 1108, 1112 (8th Cir. 1995) (citing Wooten, 58 F.3d at 385).
       >Disability= is defined as >(A) a physical or mental impairment that substantially
       limits one or more of the major life activities of such individual; (B) a record of
       such an impairment; or (C) being regarded as having such an impairment.= 42
       U.S.C. ' 12102(2).
Gutridge v. Clure, 153 F.3d 898, 900 (8th Cir. 1998).
       The ADA prohibits an employer from discriminating against >a qualified individual
       with a disability because of the disability.= 42 U.S.C. ' 12112. To avoid summary
       judgment dismissing the ADA claim, Moore must show that at the time in question
       she was disabled, she was nonetheless qualified to perform the essential functions
       of her job with or without reasonable accommodation, and she suffered an adverse
       employment decision because of her disability.
       Moore v. Payless Shoe Source, Inc., 139 F.3d 1210, 1212 (8th Cir. 1998), citing Price v.

SBB Power Tool, 75 F.3d 362, 365 (8th Cir.), cert. denied, ___ U.S. ___, 117 S.Ct. 274, 136

L.Ed.2d 197 (1996). “An impairment is ‘substantially limiting’ if it renders an individual unable

to perform a major life activity that the average person in the general population can perform, or

if it significantly restricts the condition, manner, or duration under which an individual can perform

a particular major life activity as compared to an average person in the general population. 29

                                                 18
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 19 of 28




C.F.R. § 1630.2(j)(1)(i)-(ii).” Fjellestad v. Pizza Hut of America, Inc., 188 F.3d 944, 948-49 (8th

Cir. 1999).

       The plaintiff contends that the defendant violated the Americans with Disabilities Act (42

U.S.C.S. ' 12101, et seq.), when they failed to promote her and failed to provide reasonable

accommodations for her.

       The ADA prohibits employers from discriminating >against a qualified individual
       with a disability because of the disability of such individual.= 42 U.S.C. ' 12112(a).
       To establish a claim under the ADA, a plaintiff must show >that he has a disability
       as defined in 42 U.S.C. ' 12102(2); that he is qualified to perform the essential
       functions of the job, with or without reasonable accommodations; and that he was
       suffered adverse employment action because of his disability.= Benson v. Northwest
       Airlines, Inc., 62 F.3d 1108, 1112 (8th Cir. 1995) (citing Wooten, 58 F.3d at 385).
       >Disability= is defined as >(A) a physical or mental impairment that substantially
       limits one or more of the major life activities of such individual; (B) a record of
       such an impairment; or (C) being regarded as having such an impairment.= 42
       U.S.C. ' 12102(2).

Gutridge v. Clure, 153 F.3d 898, 900 (8th Cir. 1998).
       The ADA prohibits an employer from discriminating against >a qualified individual
       with a disability because of the disability.= 42 U.S.C. ' 12112. To avoid summary
       judgment dismissing the ADA claim, Moore must show that at the time in question
       she was disabled, she was nonetheless qualified to perform the essential functions
       of her job with or without reasonable accommodation, and she suffered an adverse
       employment decision because of her disability.
Moore v. Payless Shoe Source, Inc., 139 F.3d 1210, 1212 (8th Cir. 1998), citing Price v. SBB Power

Tool, 75 F.3d 362, 365 (8th Cir.), cert. denied, ___ U.S. ___, 117 S.Ct. 274, 136 L.Ed.2d 197

(1996). ATo obtain relief under the ADA, an aggrieved employee must establish that he has a

disability as defined in 42 U.S.C. ' 12102(2); that he is qualified to perform the essential functions

of the job, with or without reasonable accommodation; and that he has suffered adverse

employment action because of his disability.@ Benson v. Northwest Airlines, Inc., 62 F.3d 1108,

1112 (8th Cir. 1995). The court went on to hold that A[o]nce the plaintiff makes >a facial showing

that reasonable accommodation is possible,= the burden of production shifts to the employer to

                                                 19
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 20 of 28




show that it is unable to accommodate the employee. 62 F.3d at 1112, citing Mason v. Frank, 32

F.3d 315, 318-19 (8th Cir. 1994).

       There seems to be little debate about whether the plaintiff is disabled. ATo be regarded as

disabled under the ADA, Brunko would have to show that Mercy mistakenly believed that she had

a physical impairment that substantially limited one or more major life activities, or Mercy

mistakenly believed that she had an actual, nonlimiting impairment which substantially limited

one or more major life activities.@ 260 F.3d at 942, citing Sutton v. United Air Lines, Inc., 527

U.S. 471, 489, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999). Pursuant to 42 U.S.C.S. ' 12102(2),

       As used in this Act:
       (2) Disability. The term >disability= means, with respect to an individual -
               (A) a physical or mental impairment that substantially limits one or more of the
               major life activities of such individual;
               (B) a record of such an impairment; or
               (C) being regarded as having an impairment.
AA plaintiff may show that he is disabled within the meaning of the ADA by demonstrating that

he is >regarded as= having an impairment that >substantially limits one or more of [his] major life

activities.@ Pugh v. City of Attica, Indiana, 259 F.3d 619, 626 (7th Cir. 2001). The Court held that

Brunko was not regarded as being disabled because they offered her an opportunity to apply for

other jobs, which would be more conducive to her permanent lifting restriction. Certainly, the

plaintiff was regarded as having a disability.

       Under the regulations promulgated by the EEOC, the >regarded as= language means:

               (1) Has a physical or mental impairment that does not substantially
               limit major life activities but is treated by a covered entity as
               constituting such limitation;




                                                 20
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 21 of 28




               (2) Has a physical or mental impairment that substantially limits
               major life activities only as a result of the attitudes of others toward
               such impairment; or

               (3) Has none of the impairments defined in paragraphs (h)(1) or (2)
               of [' 1630.2] but is treated by a covered entity as having a
               substantially limiting impairment.

       29 C.F.R. ' 1630.2(l). See Burch v. Coca Cola Co., 119 F.3d 305, 322 (5th Cir.
       1997); Bridges v. City of Bossier, 92 F.3d 329, 332 (5th Cir. 1996). In Bridges, the
       court held that in order for an employer to have regarded an impairment as
       substantially limiting in the activity of working, the employer must regard an
       individual as significantly restricted in the ability to perform a class or broad range
       of jobs. Bridges, 92 F.3d at 332.

Sherrod v. American Airlines, Inc., 132 F.3d 1112 (5th Cir. 1998).

       The plaintiff was told that due to her arm, she would not be allowed to supervise anyone.

Mr. Brewer made the statement that the plaintiff would not supervise anyone because “her arm

was messed up.” (Grigsby’s depo., p. 93). Mr. Brewer also advised Ms. Grigsby that she did not

get the position because her arm was “messed up.” (Grigsby’s depo., p. 54). True to form, Ms.

Grigsby was not selected for the position. This is really direct evidence of discrimination.

       ‘Alternatively, Gagnon can proceed under the mixed-motive standard set forth in
       Price Waterhouse v. Hopkins, 490 U.S. 228 (1989), if he is able to produce ‘direct
       evidence that an illegitimate criterion . . .’ played a motivating part in [the]
       employment decision.’” Cronquist v. City of Minneapolis, 237 F.3d 920, 924 (8th
       Cir. 2001), (alterations in original) (quoting Price Waterhouse, 490 U.S. at 258).
       Once Gagnon establishes such direct evidence, the burden shifts to Sprint PCS to
       demonstrate by a preponderance of the evidence that it would have reached the
       same employment decision absent any discrimination.” Cronquist, 237 F.2d at 924.
       As modified by section 107 of the Civil Rights Act of 1991, 42 U.S.C. § 2000e-
       5(b)(2), the mixed-motive allows for declaratory relief, injunctive relief, attorney’s
       fees and costs once Gagnon meets his initial burden regarding direct evidence. 42
       U.S.C. § 2000e-5(g)(2)(B)(i). Thus, Sprint PCS is liable for discrimination under
       this model upon direct evidence that it acted on the basis of a discriminatory
       motive.” Breeding v. Gallagher and Co., 164 F.3d 1151, 1156 (8th Cir. 1999).
       Whether or not Sprint PCS satisfies its burden to show by a preponderance that it
       would have reached the same employment decision absent any discrimination is
       only relevant to determine whether the court may award full relief including


                                                 21
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 22 of 28




       damages, court order admissions, reinstatement, hiring, promotion or other such
       relief.” Id.; 42 U.S.C. § 2000e-5(g)(2)(A) & (B)(ii).

Gagnon v. Sprint Corporation, 284 F.3d 839, 847-848 (8th Cir. 2002).

       Plaintiffs may prove discrimination in Title VII claims in two ways: with direct
       evidence as in the Price Waterhouse approach, or with indirect evidence as in the
       McDonald Douglas analysis. Griffith v. City of Des Moines, 387 F.3d 733, 736 (8th
       Cir. 2004). Kratzer may proceed under Price Waterhouse if she produces direct
       evidence of conduct or statements by persons involved in the decision-making
       process, which indicates a discriminatory attitude was more likely than not a
       motivating factor in the employer’s decision. Price Waterhouse v. Hopkins, 490
       U. S. 228, 258, 109 S. Ct. 1775, 104 L. Ed.2d 268 (1989). If there is direct evidence
       of sex discrimination, the burden rests with the employer to show that it more likely
       than not would have made the same decision without consideration of the
       illegitimate factor. Id. Evidence of the employer’s motives for the action, and
       whether the presence of a mixed motives defeats the plaintiff’s claim, is a trial issue,
       not intended for summary judgment. Griffith, 387 F.3d at 735.

Kratzer v. Rockwell Collins, Inc., 398 F.3d 1040, 1046 (8th Cir. 2005).

       As further evidence of discrimination, when the plaintiff was requesting a reasonable

accommodation in 2017 after injuring her arm, Bennie Bowers, did not want to provide this

accommodation by allowing her light duty status. The plaintiff was still being forced to type, and

perform other duties that were causing her problems. The plaintiff was simply asking for a

reasonable accommodation. Melody Tipton had to remind the district that it had provided

“accommodated restrictive duty” for employees in the past, why could it not do the same for Ms.

Grigsby? (Defendant’s Exhibit 9, Doc. # 26-9).          Ms. Grigsby was asked by Jeff Bradford to

be allowed a reasonable accommodation for him, after having two (2) service injury disabilities,

by having him placed at the elementary school, where he could deal with smaller children, and not

have to deal with older children at the middle school, where he worked. (See Plaintiff’s Exhibit

“E”). Ms. Grigsby stated that she gave this request to Paul Brewer, Curtis Johnson, and Dave

Thomas, and the accommodation was allowed. (Grigsby’s depo., pp. 92-93).




                                                 22
         Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 23 of 28




         When the plaintiff informed her employer that she was pregnant, the supervisor sighed and

stated, “What are you going to do about the pregnancy, are you going to keep it?” The Court held

that this statement, coupled with the fact that the plaintiff was terminated the following day, is

direct evidence of discrimination. “Direct evidence for these purposes include evidence of

‘remarks of the employer that reflect a discriminatory attitude,’ as well as ‘comments which

demonstrate a discriminatory animus in the decisional process or those uttered by individuals

closely involved in employment decisions.” Roberts v. ParkNicollet Health Services, et al., United

States Court of Appeals (No. 07-1738), citing, EEOC v. Liberal R-11 School District, 314 F.3d

920, 923 (8th Cir. 2002).

         ‘The ADA defines ‘reasonable accommodation’ as:

         job restructuring, part-time or modified work schedules, reassignment to a vacant
         position, acquisition or modification of equipment or devices, appropriate
         adjustment or modifications of examinations, training materials or policies, the
         provision of qualified readers or interpreters, and other similar accommodations for
         individuals with disabilities.

42 U.S.C. § 12111(9)(B). To determine whether an accommodation for the employee is necessary,

and if so, what that accommodation might be, it is necessary for the employer and employee to

engage in an ‘interactive process.’ Fjellestad v. Pizza Hut of America, Inc., 188 F.3d 944, 951 (8th

Cir. 1999); Cravens v. Blue Cross and Blue Shield of Kansas City, 214 F.3d 1011, 1021 (8th Cir.

2000).

         A disabled employee must demonstrate the following factors to show that an
         employer failed to participate in the interactive process: 1) the employer knew
         about the employee’s disability; 2) the employee requested accommodations or
         assistance for his or her disability; 3) the employer did not make a good faith effort
         to assist the employee in seeking accommodations; and 4) the employee could have
         been reasonably accommodated but for the employer’s lack of good faith.

Fjellestad, 188 F.3d at 952 (citation omitted).

Peyton v. Fred’s Stores of Arkansas, Inc., 561 F.3d 900, 902 (8th Cir. 2009).

                                                  23
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 24 of 28




       E. Retaliation

       Wanda Grigsby also contends that due to her filing a discrimination complaint both

internally, and with the EEOC, she was the victim of retaliation. Ms. Grigsby filed her claim with

the EEOC on April 3, 2018, contending that she was the victim of sexual harassment as committed

by Bennie Bowers. (Grigsby’s depo., p. 56). In May 2018, she applied for one of the two (2)

facilitator’s positions. (Grigsby’s depo., p. 59). Ms. Grigsby signed the settlement agreement on

June 9, 2018. Due to the EEOC complaint, Mr. Bowers was forced to resign. (Grigsby’s depo.,

p. 57). The PCSSD conducted interviews for the position on August 16, 2018, and the school

district selected Mr. Thomas for the facilitator’s position on August 30, 2018.

       AIn our view, a plaintiff must show that a reasonable employee would have found the

challenged action materially adverse, >which in this context means it well might have >dissuaded a

reasonable worker from making or supporting a charge of discrimination.=@ Burlington Northern

& Santa Fe Railway Co. v. White, No. 05-259, 2006 WL 1698953, at *11 (U. S. Supreme Ct., June

22, 2006), citing Rochon v. Gonzales, 438 F.3d 1211, 1213 (C.A.D.C. 2006), quoting, Washington

v. Illinois Dept. of Revenue, 420 F.3d 658, 662 (7th Cir. 2005).

       ATo establish a prima facie case of retaliation under Title VII, a plaintiff must show: (1)

that she engaged in protected activity; (2) that adverse employment action occurred; and (3) a

causal connection between the two.@ Kobrin v. University of Minnesota, 34 F.3d 698, 704 (8th

Cir. 1994), citing, Jackson v. Missouri Pac. R.R., 803 F.2d 401, 406-07 (8th Cir. 1986) and

Womack v. Munson, 619 F.2d 1292, 1296 (8th Cir. 1980), cert. denied, 450 U.S. 979, 101 S.Ct.

1513, 67 L.Ed.2d 814 (1981). The employer must then articulate a legitimate, nondiscriminatory

reason for the adverse action, then the employee must be given an opportunity to show that the

proffered reason was pretextual, and that their protected activity was the true reason. See Smith v.



                                                24
         Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 25 of 28




Riceland Foods, Inc., 151 F.3d 813, 818 (8th Cir. 1998). AThis court has recognized the established

rule that `an act in retaliation for the exercise of a constitutionally protected right is actionable

under Section 1983 even if the act, when taken for a different reason, would have been proper.=@

Madewell v. Roberts, 909 F.2d 1203, 1206 (8th Cir. 1990). AWe emphasize that the alleged

manifestations of defendants' retaliation (such as less favorable treatment) need not themselves

amount to constitutional violations. The violation lies in the intent to impede access to the courts.@

Madewell v. Roberts, 909 F.2d 1203, 1206-1207 (8th Cir. 1990), citing Sanders v. St. Louis

County, 724 F.2d 665, 666 (8th Cir. 1983).

        To establish a prima facie case of retaliation, a plaintiff must show, among other
        things, that she suffered an adverse employment action at the hands of her
        employer. See Montando v. Farmland Industry, Inc., 116 F.3d 355, 359 (8th Cir.
        1997). An adverse employment action is a tangible change in working conditions
        that produces a material employment disadvantage. See Cossette v. Minn. Power
        & Light, 188 F.3d 964, 972 (8th Cir. 1999). Termination, reduction in pay or
        benefits, and changes in employment that significantly affect an employee=s future
        career prospects meet this standard, see Kerns v. Capital Graphics, Inc., 178 F.3d
        1011, 1016 (8th Cir. 1999), but minor changes in working conditions that merely
        inconvenience an employee or alter an employee=s work responsibilities do not, see
        Ledergerber v. Stangler, 122 F.3d 1142, 1144 (8th Cir. 1997).

Spears v. Missouri Department of Corrections and Human Resources, 210 F.3d 850, 853 (8th Cir.

April 28, 2000).

        In the case at bar, the plaintiff certainly has presented evidence that she was the victim of

retaliation.   The plaintiff participated in protected activity by filing first a complaint of

discrimination with the PCSSD complaining about sexual harassment in early 2018. The plaintiff

then filed a Charge of Discrimination with the EEOC on April 3, 2018 alleging sexual harassment.

Shortly thereafter, the parties agreed to mediation, which resulted in a settlement. While the

settlement process was going on, the plaintiff applied for one of the facilitator’s position in May

2018. The parties signed the settlement agreement on June 8, 2018. The plaintiff suffered an

                                                 25
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 26 of 28




adverse employment action, when on August 30, 2018, she was not selected for the position. AAn

inference of a causal connection between a charge of discrimination and termination can be drawn

from the timing of the two events, Riceland, 151 F.3d at 819-20; Smith v. St. Louis University, 109

F.3d 1261, 1266 (8th Cir. 1997), but in general more than a temporal connection is required to

present a genuine factual issue on retaliation, Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136

(8th Cir. 1999) (en banc).@ Peterson v. Scott County, et al., 406 F.3d 515, 524 (8th Cir. 2005). The

Eighth Circuit also said, A[b]ut this much is clear: temporal proximity rises in significance the

closer the adverse activity occurs to the protected activity. The farther in proximity the decision

to terminate is from the protected activity, the less suspect the decision to terminate becomes.@

E.E.O.C. v. Kohler Co., 335 F.3d 766, 774 (8th Cir. 2003).

        The plaintiff was performing the job of facilitator when Mr. Bowers had resigned. The

plaintiff has demonstrated that she has been a devoted employee to the district, despite her on the

job injury that resulted in a disability. The plaintiff was able to perform the work of the facilitator,

despite her injured arm. “All courts have recognized that the question facing triers of fact in

discrimination cases is both sensitive and difficult.       The prohibition against discrimination

contained in the Civil Rights Act of 1964 reflect an important national policy. There will seldom

be ‘eyewitness’ testimony as to the employer’s mental processes.” U. S. Postal Service Board of

Governs v. Aikens, 460 U.S. 711, 75 L.Ed.2d 403, 409, 103 S.Ct. 1478 (1983). “As overtly bigoted

behavior has become more unfashionable, evidence of intent has become harder to find. But this

does not mean that racial discrimination has disappeared. Village of Arlington Heights II, 558 F.2d

1283, 1290 (7th Cir. 1977), cert. denied, 434 U.S. 1025, 98 S.Ct. 752, 54 L.Ed.2d 772 (1978). It

means that when a discriminatory effect is present, the courts must be alert to recognize means




                                                  26
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 27 of 28




that are subtle and explanations that are synthetic.” Robinson v. 12 Lofts Realty, Inc., 610 F.2d

1032, 1043 (2nd Cir. 1979).

       The Court has recognized that in enacting the 1866 Act, Congress took aim at
       discrimination in employment, from whatever source. Discrimination must be
       eliminated if the ‘badges and incidents’ of slavery are to be fully eradicated,
       particularly within the context of employment:
               Racial discrimination in all areas, and particularly in the areas of
               education and employment, is a devastating and reprehensible
               policy that must be vigilantly pursued and eliminated from our
               society:
                       Racial discrimination can be the most virulent of
                       strains that infect a society and the illness in any
                       society so affected can be quantified. Exposure to
                       embarrassment, humiliation, and the denial of basic
                       respect can and do cause psychological trauma to its
                       victims. The disease must be recognized and
                       vigorously eliminated wherever it occurs. But racial
                       discrimination takes its most malevolent form when
                       it occurs in employment, for prejudice here not only
                       has an immediate economic effect, it has a
                       fulminating integrant that perpetuates the pestilences
                       of degraded housing, unsatisfactory neighborhood
                       amenities, and unequal education.

Edwards v. Jewish Hospital of St. Louis, 855 F.2d 1345, 1349 (8th Cir. 1988), quoting, General

Building Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 413, 102 S.Ct. 3141, 3161-62, 73

L.Ed.2d 835 (1982).

       In conclusion, the Court should deny the defendant’s motion for summary judgment. The

plaintiff has presented sufficient evidence that could allow a reasonable fact-finder to conclude

that she was the victim of discrimination based on her sex, disability, and was further the victim

of retaliation when she was not selected for the facilitator’s position. The evidence demonstrated

that despite the fact that the plaintiff has superior qualifications than Dave Thomas, and had

previously operated in the capacity as a facilitator, she was denied this position, based on her sex,




                                                 27
        Case 4:19-cv-00778-LPR Document 33 Filed 04/30/21 Page 28 of 28




disability, and in retaliation for having complained about prior acts of discrimination. Therefore,

the Court should deny the defendant’s motion for summary judgment.

                                                     Respectfully submitted,

                                                     Austin Porter Jr., No. 86145
                                                     PORTER LAW FIRM
                                                     323 Center Street, Suite 1035
                                                     Little Rock, Arkansas 72201
                                                     Telephone: 501-244-8200
                                                     Facsimile: 501-372-5567
                                                     Email: Aporte5640@aol.com




                                 CERTIFICATE OF SERVICE

        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas-Western Division, on this 30th day of April 2021, using the CM/ECF system, which is
designed to send notification of such filing to the following:

       Jay Bequette
       W. Cody Kees
       T. “Teddy” Stewart
       BEQUETTE, BILLINGS & KEES, P.A.
       425 W. Capitol Avenue, Suite 3200
       Little Rock, Arkansas 72201

       jbequette@bbpalaw.com
       ckees@bbalaw.com
       tstewart@bbpallaw.com
                                                     Austin Porter Jr.




                                                28
